DETAILED ACTION
This Office action is responsive to the following communication:  Amendment filed on 14 November 2020.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not specifically suggest the combination of “monitoring one or more commit cycles of a database, wherein each commit cycle”, “includes a first phase and a second phase, and wherein an update is not committed to the database until after completion of the second phase; generating, based on the monitoring, a commit cycle queue”, “identifying, based on the commit cycle queue, uncommitted updates of a first commit cycle of the one or more commit cycles”, and “estimating a sum of predicted updates included in the commit cycles before a second phase of the first commit cycle has begun, wherein each of the commit cycles is associated with a predicted number of updates”.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Paul Kim/

/Paul Kim/
Examiner
Art Unit 2169


/PK/